The CouRT, however, was of opinion that its power to decree a sale of the property included a power to compel all the parties to submit to such decree, and to carry it into effect; and on the 6th of June, 1828, an injunction was issued by the Court, commanding the defendants and all other persons to deliver the possession to Mr. Leclde. This injunction having been served and disobeyed, and it having been suggested that Mrs. McCormick, the widow of the intestate, was entitled to dower, a commission was issued, by order of the Court and consent of parties, on the 14th of June, 1828, to assign her dower, which was returned executed; and the report of the commissioners assigning her dower was, ofl the 21st of June, 1828, confirmed by the Court; and, upon the authority of the case of Garretson v. Cole, 1 Har. & Johns. 389, a writ of habere facias possessionem, was ordered, agreeably to the form adopted by the Chancellor in that case; which is not exactly the form of the common-law writ, but was framed by the Chancellor to suit the occasion. See the Maryland Act of 1785, c. 72, § 27.